Citation Nr: 0217007	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran 
had right ear hearing of II and left ear hearing of IV in 
May 2000; right ear hearing of I and left ear hearing of I 
in December 2001; and right ear hearing of II and left ear 
hearing of I in January 2002.  There is no audiological 
evidence of a patter of unusual hearing as defined by the 
applicable VA regulation.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.85, Diagnostic Code 6100 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled.  VA 
has obtained the veteran's service medical records and post-
service VA medical records.  The RO attempted to obtain 
additional VA treatment records, as identified by the 
veteran in his March 2000 claim, but the relevant VA medical 
facility stated that it had no medical records for the 
veteran.  The RO advised the veteran of the evidence 
necessary to substantiate his claim by a copy of the May 
2000 rating decision, the November 2000 Statement of the 
Case (SOC), and the February 2002 Supplemental Statement of 
the Case (SSOC).  The Board notes that the VCAA made no 
change in the statutory or regulatory criteria which govern 
the assignment of increased evaluations.  In addition, the 
SSOC informed the veteran of the VCAA and indicated that VA 
would request any pertinent medical records that he 
identified.  As such, the veteran was kept apprised of what 
he must show to prevail in his claim, and he was generally 
informed as to what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, 
to include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been.  Further, the RO considered 
all of the relevant evidence of record and all of the 
applicable law and regulations when it adjudicated the claim 
below, and the Board will do the same.  As such, there has 
been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran contends that the noncompensable evaluation 
assigned for his bilateral hearing loss does not adequately 
address the severity of this disability.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

On VA audiometric testing in May 2000, the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 
3,000 and 4,000 hertz were 35, 35, 55, and 55 decibels, 
respectively, with an average of 53.75 decibels.  The pure 
tone air conduction thresholds in the left ear at the same 
frequencies were 35, 40, 50, and 70 decibels, respectively, 
with an average of 56.25 decibels.  The speech recognition 
score using the Maryland CNC test were 88 percent in the 
right ear and 82 percent in the left ear.

On VA audiometric testing in May 2001, the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 
3,000 and 4,000 hertz were 30, 25, 55, and 60 decibels, 
respectively, with an average of 42.25 decibels.  The pure 
tone air conduction thresholds in the left ear at the same 
frequencies were 25, 35, 55, and 70 decibels, respectively, 
with an average of 46.25 decibels.  Speech discrimination 
scores were noted to be excellent.

On VA audiometric testing in December 2001, the pure tone 
air conduction thresholds in the right ear at 1,000, 2,000, 
3,000 and 4,000 hertz were 25, 30, 45, and 55 decibels, 
respectively, with an average of 38.75 decibels.  The pure 
tone air conduction thresholds in the left ear at the same 
frequencies were 25, 35, 45, and 60 decibels, respectively, 
with an average of 41.25 decibels.  The speech recognition 
score using the Maryland CNC test were 100 percent in the 
right ear and 100 percent in the left ear.

On VA audiometric testing in January 2002, the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 
3,000 and 4,000 hertz were 25, 30, 65, and 65 decibels, 
respectively, with an average of 46.25 decibels.  The pure 
tone air conduction thresholds in the left ear at the same 
frequencies were 30, 40, 55, and 80 decibels, respectively, 
with an average of 51.25 decibels.  The speech recognition 
score using the Maryland CNC test were 88 percent in the 
right ear and 92 percent in the left ear.

Legal Analysis

The Board notes that VA changed the regulations pertaining 
to the evaluation of hearing loss and diseases of the ear 
effective June 10, 1999, almost one year before the 
veteran's claim was filed.  See 64 Fed. Reg. 25202- 25210 
(1999).  Under these regulations, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  
Examinations are to be conducted without the use of hearing 
aids.  Summary information accompanying the regulatory 
changes to the rating criteria for evaluating audiological 
disabilities specifically indicates that, except for certain 
"unusual patterns of hearing impairment", the regulatory 
changes do not constitute liberalizing provisions.  Id.  The 
"unusual patterns of hearing impairment" include cases where 
the pure tone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz.  38 C.F.R. § 4.86.

Under the rating schedule, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with 
the average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the degree 
of disability for bilateral service-connected hearing loss, 
the revised rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially 
normal acuity, through level XI for profound deafness.  38 
C.F.R. § 4.85, Tables VI and VII.  Disability ratings for 
hearing impairment are derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for bilateral 
hearing loss.  The mechanical application of the rating 
schedule to the VA audiometric examination findings (i.e., 
right ear hearing of II and left ear hearing of IV in May 
2000; right ear hearing of I and left ear hearing of I in 
December 2001; and right ear hearing of II and left ear 
hearing of I in January 2002), warrants a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.  There is no 
audiological evidence of a patter of unusual hearing as 
defined by the applicable VA regulation.
Thus, under the schedular criteria, a compensable evaluation 
for bilateral hearing loss is not indicated by any of the 
examination results. 

As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

